                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FEDERAL SOLUTIONS GROUP,                           Case No. 4:17-cv-05433-KAW
                                   8                    Plaintiff,                          ORDER DENYING PLAINTIFF'S
                                                                                            MOTION FOR SANCTIONS
                                   9             v.
                                                                                            Re: Dkt. No. 48
                                  10     H2L1-CSC, JV,
                                  11                    Defendant.

                                  12          On May 1, 2019, Plaintiff Federal Solutions Group, Inc. filed a motion for sanctions based
Northern District of California
 United States District Court




                                  13   on a purported discovery dispute that has not been brought to the Court for resolution via the joint
                                  14   letter process outlined in the undersigned’s standing order. (See Judge Westmore’s General
                                  15   Standing Order ¶¶ 12-13.) In fact, the standing order explicitly prohibits filing a motion for
                                  16   sanctions prior to complying with the joint letter procedure. (Judge Westmore’s General Standing
                                  17   Order ¶ 18.)
                                  18          Accordingly, the motion for sanctions is DENIED without prejudice, and the parties are
                                  19   ordered to meet and confer regarding the production of metadata. The parties are directed to the
                                  20   Court’s standing order, which provides that, “[t]o the maximum extent feasible, all party files and
                                  21   records should be retained and produced in their original form and sequence,” and to the district’s
                                  22   Guidelines for the Discovery of Electronically Stored Information and the ESI Checklist, which
                                  23   instructs the parties to meet and confer regarding the extent to which metadata should be
                                  24   produced. (See Judge Westmore’s General Standing Order ¶ 15.)
                                  25          IT IS SO ORDERED.
                                  26   Dated: May 15, 2019
                                                                                            __________________________________
                                  27                                                        KANDIS A. WESTMORE
                                  28                                                        United States Magistrate Judge
